Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 192







In the Matter of Stanton Quilt 



-----------------------------



Lloyd C. Suhr, Assistant 

State’s Attorney, 		Petitioner and Appellee



v.



Stanton Quilt, 		Respondent and Appellant







No. 20120176







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, N.D. 58501, for petitioner and appellee.



Gregory I. Runge, 1983 E. Capitol Ave., Bismarck, N.D. 58501, for respondent and appellant.

Matter of Quilt

No. 20120176



Per Curiam.

[¶1]	Stanton Quilt appeals from a trial court order denying his request for discharge from commitment as a sexually dangerous individual.  Quilt argues the trial court erred in finding he has a congenital or acquired condition that is manifested by a sexual disorder, personality disorder, or other mental disorder or dysfunction; is likely to engage in further acts of sexually predatory conduct; and has serious difficulty controlling his behavior.  We conclude the trial court’s decision is supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner